DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 6, 10-14, 21, 26, 28, 31 and 33-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to radio frequency generator having a coil with has at an end farthest away from the aperture such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al and United States Patent Application No. 2005/0194361 to Yeom et al is presented below.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al and United States Patent Application No. 2005/0194361 to Yeom et al.
In regards to Claim 1, Kamiya teaches teaches an apparatus Fig. 1 for treating a wafer 4a, the apparatus comprising: a platen (in the form of the top surface of the wafer support 4), a radio frequency generator 304 having a coil (in the form of RF coils 303); a permanent magnet 312; a chamber , 300 301 including: a portion (chamber body of 301) that includes at least one aperture (opening of 301 covered by the grid assembly 2a formed by the sidewalls of 301 surrounded by 312) at least partially facing to the platen (as shown in the arrows from 2a to 4 in Fig. 1), the portion that includes the aperture being surrounded by magnet 312 (as 312 creates the sidewall for 301) and having a first width in a direction parallel to the aperture (width created by 300); and a portion surrounded by the coil/loop 303 of the radio frequency generator with a second width (width of the portion surrounded by 303) in the direction parallel to the aperture that is less than the first width, an etch gas supplier 302; at least one grid 2a at least partially covering the at least one aperture of the chamber; and 3a power supply  310 having an anode 307 electrically connected to and configured to positively charge the chamber and a cathode 308  electrically connected to and configured to negatively charge the at least one grid [0026-0066], as shown in the annotated copy of Fig. 3 below:

    PNG
    media_image1.png
    492
    821
    media_image1.png
    Greyscale


Kamiya does not expressly teach the magnet is actually a plurality of magnets.
Konisha teaches a plasma chamber 72 Fig. 7 analogous to that of Kamiya with ring shaped magnets 78a and 78b, which facilitate plasma production and efficiently forms plasma, the magnets as shown in Fig. 7, wherein the magnets form an outer barrier of the aperture [0058, 0028-0058], (additional support within instant application’s specification, Fig.1, location of magnets 180 which are similar to that of Konisha).

    PNG
    media_image2.png
    626
    766
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the singular permanent magnet of Kamiya with the plurality of magnets of Konisha. One would be motivated to do so, for the predictable result, of facilitating plasma production and efficiently forming the plasma. See MPEP 2143, Motivations A-E. 
Kamiya does not expressly teach that the loop antenna is actually a coil.
Konisha teaches an RF antenna in the form of the excitation coil 74 powered by RF power source 76, which generates plasma from gas supply source 77 [0055-0057].
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Konisha expressly teaches an RF antenna in the form of a coil, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya by making the loop antenna into a coil. See MPEP 2143, Motivations A-E. 
Additionally, it is noted that the changing of the loop antenna to a coil is actually the modification of the shape of the RF electrode.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the RF electrode that would tend to point toward the non-obviousness of freely selecting a coil over a loop.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would predictably result in the loop antenna of Kamiya becoming a coil in shape.
Kamiya in view of Konisha does not expressly teach that the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture.
Yeom teaches an apparatus where the aperture (which is in location of grid 15’ Fig. 1) is at the farthest point away from the gas supply input 19’, such that the gas supply is connected to a side portion of the chamber surrounded by the coil 14’ of the RF matchbox 12’ and an RF power supply 13’ [0007, 0022-0041].
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Yeom expressly teaches the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konisha by making the loop antenna into a coil. See MPEP 2143, Motivations A-E. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the gas supply furthest away from the aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al and United States Patent Application No. 2005/0194361 to Yeom et al, as per the rejection of Claim 1 above, and in further view of United States Patent No. 6346768 to Proudfoot.
In regards to Claim 6, Kamiya in view of Konishi and Yeom does not expressly teach wherein the aperture is substantially located between the magnets, as the magnets are rings such that the aperture is within the magnets.

It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Specifically, because the magnetic segments of Proudfoot form a magnetic field around the plasma chamber, the magnets creating a segmented ring structure such that the aperture is thus located “between” the magnets, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Kamiya in view of Konishi and Yeom with the teachings of Proudfoot, by making the ring magnets into bar magnets arranged in a ring, as an art analogous and predictable mechanism for creating a magnetic field around the plasma chamber. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al and United States Patent Application No. 2005/0194361 to Yeom et al, as applied to Claim 1 above, and in further view of United States Patent No. 4985114 to Okudaira et al.
The teachings of Kamiya in view of Konishi and Yeom are relied upon as set forth in the above 103 rejection.

Okudaira teaches a plasma etching apparatus Fig. 1 and method Fig. 3, where the apparatus comprises a chamber 3, an etching gas source (Col. 4 lines 60-63) with a valve 15a, a processing/reactive gas source (Col. 4 lines 60-63) with a valve 15b in fluid connection with the chamber, and a radio frequency generator (microwave power 10) coupled to the chamber, with a control unit 16, 17 Fig. 2 configured to control the power, valves, and gas equipment, such that the controller switches the gas between a fluid connection of the reactive gas supplier to that of the etch gas supplier with the chamber (see Fig. 3), where the controller turns off the RF power when the gas is supplied from the deposition gas and the controller turns the RF power on when the gas is supplied from the etching gas, as shown in Fig. 3 (see the second cycle when the RF power is turned off the moment the deposition gas is supplied and then when the etching gas is supplied the power is turned back on after 1 second) (Col. 3 line 25-Col. 9 line 34) . Okudaira teaches that the phenomenon of micro-loading occurs and etching accuracy is not attained (Col. 1 lines 44-63), and the switching on and off as per the method in Fig. 3 prevents micro-loading without decreasing the etching speed (Col. 6 lines 18-66).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kamiya in view of Konishi and Yeom, by applying the gas valves (such that there are etching and reactive gases being supplied to the apparatus) and controller and method therein as per the teachings of Okudaira. One would be motivated to do so 
It is further noted that the limitations as per the method above, regardless of how the controller is configured and regardless of the express teachings of Kamiya in view of Konishi and Yeom and in further view of Okudaira, are considered functional limitations in the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira would be capable of fulfilling the limitations of the claim and thus be able to perform the method as claimed, there being no structural difference between the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira and that of the claims. 






.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al and United States Patent Application No. 2005/0194361 to Yeom et al, as applied to Claim 1 above, and in further view of United States Patent No. 8297225 to Yin et al.
The teachings of Kamiya in view of Konishi and Yeom are relied upon as set forth in the above 103 rejection.
In regards to Claim 11, Kamiya in view of Konishi and Yeom does not expressly teach a cleaning gas supplier and a gas switch switchable between a fluid connection of the cleaning gas supplier with the chamber and fluid connection of the etch gas supplier with the chamber.
Yin teaches a gas supplier which has a switch 265 that is switchable between an etch gas supply, a deposition gas supply, and a cleaning gas supply (see Fig. 2, Col. 2 line 50-Col. 4 line 7). Chen further teaches that the switching allows for in-situ 
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the apparatus of Kamiya in view of Konishi and Yeom with the teachings of Yin, with a gas switch, cleaning gas supplier, and etching gas. One would be motivated to do so in order for the predictable result of being able to perform deposition, etching, and cleaning can be done in-situ. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, with a reasonable expectation of success, to alternatively substitute the generic gas supply of Kamiya in view of Konishi and Yeom with the three way gas supply of Yin, as art-recognized equivalent predictable means for providing plasma gases.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 2143 KSR. The resulting apparatus fulfills the limitations of the claim.

Claims 12, 28, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 5036252 to Lőb.
In regards to Claim 12, Kamiya teaches teaches an apparatus Fig. 1 for treating a wafer 4a, the apparatus comprising: a platen (in the form of the top surface of the 

    PNG
    media_image1.png
    492
    821
    media_image1.png
    Greyscale


Kamiya does not expressly teach the magnet is actually a plurality of magnets.
Konisha teaches a plasma chamber 72 Fig. 7 analogous to that of Kamiya with ring shaped magnets 78a and 78b, which facilitate plasma production and efficiently forms plasma, the magnets as shown in Fig. 7, wherein the magnets form an outer barrier of the aperture [0058, 0028-0058], (additional support within instant application’s specification, Fig.1, location of magnets 180 which are similar to that of Konisha).

    PNG
    media_image2.png
    626
    766
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the singular permanent magnet of Kamiya with the plurality of magnets of Konisha. One would be motivated to do so, for the predictable result, of facilitating plasma production and efficiently forming the plasma. See MPEP 2143, Motivations A-E. 
Kamiya does not expressly teach that the loop antenna is actually a coil.
Konisha teaches an RF antenna in the form of the excitation coil 74 powered by RF power source 76, which generates plasma from gas supply source 77 [0055-0057].
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Konisha expressly teaches an RF antenna in the form of a coil, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya by making the loop antenna into a coil. See MPEP 2143, Motivations A-E. 
Additionally, it is noted that the changing of the loop antenna to a coil is actually the modification of the shape of the RF electrode.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the RF electrode that would tend to point toward the non-obviousness of freely selecting a coil over a loop.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would predictably result in the loop antenna of Kamiya becoming a coil in shape.
Kamiya in view of Konisha does not expressly teach that the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture.
Yeom teaches an apparatus where the aperture (which is in location of grid 15’ Fig. 1) is at the farthest point away from the gas supply input 19’, such that the gas supply is connected to a side portion of the chamber surrounded by the coil 14’ of the RF matchbox 12’ and an RF power supply 13’ [0007, 0022-0041].
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Yeom expressly teaches the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konisha by making the loop antenna into a coil. See MPEP 2143, Motivations A-E. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the gas supply furthest away from the aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivations A-E. 
Kamiya does expressly teach a first grid 307 at least partially covering the at least one aperture of the chamber [0030] with a power supply (combined power sources of 310, 311) electrically connected to and configured to bias the first grid as there is a positive charge applied to 307 [0030], but does not expressly teach the first grid has a diameter in a range from about 2cm to 6 cm.
Lőb teaches an ion beam source Fig. 1 where there is a chamber 1, with a gas source 2, and a power supply 4, as well as grid electrodes 6, 7, 8, 9, 10 that are controlled by high voltage generators that are considered a single power source 11 (Col. 5 line 65-Col. 10 line 27) with a diameter that 5.3 cm (Col. 9 lines 32-44). Lob further teaches that the permanent magnets 5 which surround the ion beam section 1 is 
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the power sources 310, 311 of Kamiya to combine them as one power source, as per the teachings of Lőb, as a predictable, analogous power source for Kamiya. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya to have the grid electrode diameter of 5.3 cm. Because it is known in the prior art of ion beams and grid electrodes to have a diameter of 5.3 cm, a value that falls within the diameter range of 2-6 cm as claimed, as per the teachings of Lőb, it would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Kamiya in view of Konishi and Yeom with the teachings of Lőb, as a predictable modification for art analogous grid size. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
 In regards to Claim 28, Kamiya teaches a second grid 308 which at least partially covering the aperture, wherein the power supply is configured to bias the second grid relative to the first grid as one is positively charged and one is negatively charged [0059-0062].

In regards to Claim 38, Kamiya teaches the first and second grids are electrically connected to the same power supply, as per the rejection of Claims 12 and 33 above.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 5036252 to Lőb, as applied to Claim 1 above, and in further view of United States Patent No. 4985114 to Okudaira et al.
The teachings of Kamiya in view of Konishi, Yeom and Lőb are relied upon as set forth in the above 103 rejection.
In regards to Claims 13 and 14, Kamiya teaches a gas and a radio frequency generator coupled with the chamber as per the 103 rejection above, but does not teach the switch and the controller.
Okudaira teaches a plasma etching apparatus Fig. 1 and method Fig. 3, where the apparatus comprises a chamber 3, an etching gas source (Col. 4 lines 60-63) with a 
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kamiya in view of Konishi, Yeom and Lőb, by applying the gas valves (such that there are etching and reactive gases being supplied to the apparatus) and controller and method therein as per the teachings of Okudaira. One would be motivated to do so to prevent micro-loading and decreased etching speed. See MPEP 2143, Motivations A-E.
It is further noted that the limitations as per the method above, regardless of how the controller is configured and regardless of the express teachings of Kamiya in view of Konishi, Yeom and Lőb and in further view of Okudaira, are considered functional limitations in the apparatus. It has been held that claims directed to apparatus must be In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi, Yeom and Lőb and in further view of Okudaira is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi, Yeom and Lőb and in further view of Okudaira would be capable of fulfilling the limitations of the claim and thus be able to perform the method as claimed, there being no structural difference between the apparatus of Kamiya in view of Konishi, Yeom and Lőb and in further view of Okudaira and that of the claims. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 5036252 to Lőb, as per the rejection of Claim 33 above, and in further view of United States Patent Application No. 3913320 to Reader et al.
The teachings of Kamiya in view of Konishi and Yeom with the teachings of Lőb are relied upon as set forth in the rejection of Claim 33 above.

Reader teaches an ion beam source in Fig. 1, 2, 3 where there are only two electrodes 24, 26 with a cathode 30 which provides acceleration and neutralization for creating an ion beam (Col. 3 line 49-Col. 7 line 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the ion beam grids of Kamiya in view of Konishi and Yeom with the teachings of Lőb with the ion beam grids of Reader, as art-recognized equivalent means for providing ion beam grid.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
	The resulting apparatus fulfills the limitations of the claim.

Claims 21, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 4985114 to Okudaira et al.
In regards to Claim 21, Kamiya teaches teaches an apparatus Fig. 1 for treating a wafer 4a, the apparatus comprising: a platen (in the form of the top surface of the wafer support 4), a radio frequency generator 304 having a coil (in the form of RF coils 

    PNG
    media_image1.png
    492
    821
    media_image1.png
    Greyscale

Kamiya does not expressly teach that the loop antenna is actually a coil.
Konisha teaches a plasma chamber 72 Fig. 7 analogous to that of Kamiya with ring shaped magnets 78a and 78b, which facilitate plasma production and efficiently forms plasma, the magnets as shown in Fig. 7, wherein the magnets form an outer barrier of the aperture [0058, 0028-0058], (additional support within instant application’s specification, Fig.1, location of magnets 180 which are similar to that of Konisha).

    PNG
    media_image2.png
    626
    766
    media_image2.png
    Greyscale

Konisha teaches an RF antenna in the form of the excitation coil 74 powered by RF power source 76, which generates plasma from gas supply source 77 [0055-0057].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Konisha expressly teaches an RF antenna in the form of a coil, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya by making the loop antenna into a coil. See MPEP 2143, Motivations A-E. 

It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the RF electrode that would tend to point toward the non-obviousness of freely selecting a coil over a loop.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would predictably result in the loop antenna of Kamiya becoming a coil in shape.
Kamiya in view of Konisha does not expressly teach that the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture.
Yeom teaches an apparatus where the aperture (which is in location of grid 15’ Fig. 1) is at the farthest point away from the gas supply input 19’, such that the gas supply is connected to a side portion of the chamber surrounded by the coil 14’ of the RF matchbox 12’ and an RF power supply 13’ [0007, 0022-0041].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Yeom expressly teaches the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture, it would be obvious to one of ordinary skill in the 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the gas supply furthest away from the aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivations A-E. 
Kamiya teaches a gas and a radio frequency generator coupled with the chamber as per the 103 rejection above, but does not teach the switch and the controller.
Okudaira teaches a plasma etching apparatus Fig. 1 and method Fig. 3, where the apparatus comprises a chamber 3, an etching gas source (Col. 4 lines 60-63) with a valve 15a, a processing/reactive gas source (Col. 4 lines 60-63) with a valve 15b in fluid connection with the chamber, and a radio frequency generator (microwave power 10) coupled to the chamber, with a control unit 16, 17 Fig. 2 configured to control the power, valves, and gas equipment, such that the controller switches the gas between a fluid connection of the reactive gas supplier to that of the etch gas supplier with the chamber (see Fig. 3), where the controller turns off the RF power when the gas is supplied from the deposition gas and the controller turns the RF power on when the gas is supplied from the etching gas, as shown in Fig. 3 (see the second cycle when the RF power is turned off the moment the deposition gas is supplied and then when the etching gas is supplied the power is turned back on after 1 second) (Col. 3 line 25-Col. 9 line 34) . Okudaira teaches that the phenomenon of micro-loading occurs and etching accuracy is 
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kamiya in view of Konishi and Yeom, by applying the gas valves (such that there are etching and reactive gases being supplied to the apparatus) and controller and method therein as per the teachings of Okudaira. One would be motivated to do so to prevent micro-loading and decreased etching speed. See MPEP 2143, Motivations A-E.
It is further noted that the limitations as per the method above, regardless of how the controller is configured and regardless of the express teachings of Kamiya in view of Konishi and Yeom and in further view of Okudaira, are considered functional limitations in the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira would be capable of fulfilling the limitations of the claim and thus be able to perform the method as claimed, there being no structural difference 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 37, Kamiya in view of Konishi, Yeom and Okudaira teach the controller is configured to turn on the radio frequency generator when the gas switch is switched to the fluid connection of the etch gas supplier with the chamber, as per the rejection of Claim 21 above, wherein the teachings of Okudaira teaches the RF power is turned on for etching.
In regards to Claim 39, Kamiya teaches an outer grid 308 covering the at least one aperture of the chamber, an inner grid 307 disposed between the at least one aperture of the chamber and the outer grid, and a power supply 310, 311 having an anode (connection of 307 to 310) connected to and configured to positively charge the inner grid [0059], and a cathode connected to and configured to negatively charge the outer grid 308 [0059-0065].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 4985114 to Okudaira et al, as applied to Claim 21 above, and in further view of United States Patent No. 8297225 to Yin et al.
The teachings of Kamiya in view of Konishi, Yeom and Okudaira are relied upon as set forth in the above 103 rejection.

Yin teaches a gas supplier which has a switch 265 that is switchable between an etch gas supply, a deposition gas supply, and a cleaning gas supply (see Fig. 2, Col. 2 line 50-Col. 4 line 7). Chen further teaches that the switching allows for in-situ deposition, etching and cleaning without the need for a remote plasma source (Col. 2 lines 6-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the apparatus of Kamiya in view of Konishi, Yeom and Okudaira with the teachings of Yin, with a gas switch, cleaning gas supplier, and etching gas. One would be motivated to do so in order for the predictable result of being able to perform deposition, etching, and cleaning can be done in-situ. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, with a reasonable expectation of success, to alternatively substitute the generic gas supply of Kamiya in view of Konishi, Yeom and Okudaira with the three way gas supply of Yin, as art-recognized equivalent predictable means for providing plasma gases.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 2143 KSR. The resulting apparatus fulfills the limitations of the claim.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 4985114 to Okudaira et al, as applied to the rejection of Claim 21 above, and in further view of United States Patent No. 5036252 to Lőb.
The teachings of Kamiya in view of Konishi, Yeom and Okudaira are relied upon as set forth in the above 103 rejection.
In regards to Claims 35 and 36, Kamiya teaches an inner grid 307 covering the at least one aperture of the chamber wherein there is an outer grid 308, wherein the inner grid is between the chamber and the outer grid as shown in Fig. 3, but Kamiya does not expressly teach that the inner grid has a diameter in a range from about 2-6 cm.
Lőb teaches an ion beam source Fig. 1 where there is a chamber 1, with a gas source 2, and a power supply 4, as well as grid electrodes 6, 7, 8, 9, 10 that are controlled by high voltage generators that are considered a single power source 11 (Col. 5 line 65-Col. 10 line 27) with a diameter that 5.3 cm (Col. 9 lines 32-44). Lob further teaches that the permanent magnets 5 which surround the ion beam section 1 is made out of a ring of permanent magnets of alternating polarity to control the plasma and beam density (Col. 3 lines 1-25, Col. 5 line 65-Col. 9 line 10).
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the power sources 310, 311 of Kamiya to combine them as one power source, as per the teachings of Lőb, as a predictable, analogous power source for Kamiya. It has been held that an express suggestion to substitute one In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya to have the grid electrode diameter of 5.3 cm. Because it is known in the prior art of ion beams and grid electrodes to have a diameter of 5.3 cm, a value that falls within the diameter range of 2-6 cm as claimed, as per the teachings of Lőb, it would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the Kamiya in view of Konishi, Yeom and Okudaira with the teachings of Lőb, as a predictable modification for art analogous grid size. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 4985114 to Okudaira et al, as applied to Claim 21 above, and in further view of United States Patent Application No. 2017/0140953 to Hegde et al.
The teachings of Kamiya in view of Konishi, Yeom and Okudaira are relied upon as set forth in the above 103 rejection.

Hedge teaches an ion beam source in Fig. 2A, where the gas source and valves 232, 234, 236, 238, 270 is placed above the radio frequency generator 284, 208 which is between the gas source and the platen 204 [0021-0053].
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the radio frequency generator of Kamiya in view of Konishi, Yeom and Okudaira disposed between the gas switch and the platen, as per the teachings of Hedgde, since it has been held that rearranging parts of an invention involves only routine skill in the art, which would predictably result in an art analogous arrangement of the power and gas in an ion beam source.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, and United States Patent No. 4985114 to Okudaira et al and United States Patent No. 8297225 to Yin et al, and in further view of United States Patent Application No. 2017/0140953 to Hegde et al.

In regards to Claim 41, Kamiya in view of Konishi, Yeom, Okudaira and Yin wherein the gas switch is connected to the side of the portion of the chamber surrounded by the coil of the radio frequency generator that is furthest from the portion of the chamber that includes the aperture, and the etch gas supplier, the reactive gas supplier and the cleaning gas supplier are all connected to a side of the gas switch furthest from the chamber.
Hedge teaches an ion beam source in Fig. 2A, where the gas source and valves/switches 232, 234, 236, 238, 270 is placed above the radio frequency generator 284, 208 which is between the gas source and the platen 204, such that the gas switch is connected to the side of the portion of the chamber surrounded by the coil of the radio frequency generator that is furthest from the portion of the chamber that includes the aperture, and the etch gas supplier, the reactive gas supplier and the cleaning gas supplier are all connected to a side of the gas switch furthest from the chamber [0021-0053].
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the radio frequency generator of Kamiya in view of Konishi, Yeom and Okudaira disposed such that the gas switch is connected to the side of the portion of the chamber surrounded by the coil of the radio frequency generator that is furthest from the portion of the chamber that includes the aperture, and the etch gas supplier, the reactive gas supplier and the cleaning gas supplier are all connected to a side of the gas switch furthest from the chamber, as per the teachings of Hedgde, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/
Examiner, Art Unit 1716                                                                                                                                                                                             
/KARLA A MOORE/Primary Examiner, Art Unit 1716